



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Richards, 2015 ONCA 348

DATE: 20150515

DOCKET: C58166

Gillese, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marlon Antonio Richards

Appellant

Danielle Robitaille and Kathleen Heap, for the appellant

John North, for the respondent

Heard: May 4, 2015

On appeal from the convictions entered on August 29, 2013
    by Justice Richard C. Gates of the Superior Court of Justice, sitting without a
    jury.

Gillese J.A.:

[1]

Marlon Richards (the appellant) was found to be in possession of 28.5
    grams of crack cocaine.  He was convicted of possession of cocaine for the
    purpose of trafficking.  He was also convicted of two breaches of recognizance
    for having cell phones and drugs in his possession.  He was sentenced to 18
    months in prison for the cocaine offence and 30 days concurrent on each of the
    two counts of breach of recognizance.

[2]

He appeals against conviction.

[3]

For the reasons that follow, I would dismiss the appeal.

BACKGROUND

[4]

On February 16, 2010, a known, reliable confidential informant (the
    CI) gave OPP Constable Henderson information about a man whom the CI said was
    selling cocaine in Leamington.  The CI told Constable Henderson the
    traffickers nickname and that the trafficker lived in Leamington.  He
    described the trafficker as a short, Jamaican male and gave his approximate
    age.  The CI also told Constable Henderson what kind of car the trafficker
    drove.

[5]

On February 18, 2010, Constable Henderson spoke with a Windsor police
    officer about the matter.  The Windsor officer recognized the nickname that the
    CI had given.  He told Constable Henderson that the person with that nickname
    was the appellant, Marlon Richards, and that Mr. Richards had been previously
    arrested by the Windsor police.  Using that information, Constable Henderson obtained
    a description of the appellant, his date of birth and his photograph.

[6]

On February 24, 2010, Constable Henderson showed the CI the appellants
    photograph.  The CI confirmed that the person in the photograph was the person
    whom he had named as the Leamington cocaine trafficker.   The CI also told
    Constable Henderson that:

-

the appellant was going to travel to Toronto to pick up crack
    cocaine,

-

the appellant would return from Toronto on a Greyhound bus to
    Windsor, arriving at approximately 5:00 a.m. the following morning (i.e.
    February 25, 2010);

-

the appellant would have a quantity of crack cocaine with him;

-

a Leamington Yellow Taxi Cab Company taxi would be waiting for
    the appellant at the Windsor bus station; and

-

the appellant would take the taxi from the Windsor bus depot to
    Leamington.

[7]

On receiving this information, Constable Henderson checked the Greyhound
    bus schedule and confirmed that a Greyhound bus was scheduled to leave Toronto
    and arrive at the Windsor bus depot at about 5:00 a.m. on February 25, 2010. 
    Constable Henderson made arrangements to conduct surveillance on the bus, with
    other OPP officers, when it arrived at the Windsor bus depot.

[8]

Constable Henderson and the other OPP officers arrived at the Windsor
    bus depot at 4:45 a.m. on February 25, 2010.  Constable Henderson immediately
    noticed a Leamington Yellow taxi parked in the parking lot next to the bus
    depot.  The taxis engine was running and its lights were on.  The OPP officers
    maintained surveillance on the taxi.

[9]

Shortly before 5:24 a.m., a Greyhound bus arrived at the Windsor bus
    depot.  Constable Henderson saw a man exit the bus, walk towards the Leamington
    yellow taxi and enter it on the passenger side.  The man was carrying a
    knapsack and a white plastic bag.  While Constable Henderson could not see the
    mans face because the man had a hoodie pulled up over his head, Constable
    Henderson believed the man to be the appellant.  His belief arose because the
    man in question was short, there were few people on the bus, and after leaving
    the bus the man walked directly to the waiting Leamington Yellow taxi and entered
    it.  All of these considerations were consistent with the information which the
    CI had given him.

[10]

Once
    the appellant entered the taxi, the taxi pulled out of the parking lot and the
    OPP officers followed it.  At that point, Constable Henderson believed that he
    had reasonable and probable grounds to arrest the appellant for possession of
    cocaine.

[11]

At
    5:30 a.m., Constable Henderson called Sergeant Wilkinson of the Leamington
    Police Service.  Sergeant Wilkinson was in charge of a platoon of Leamington
    police officers who were on regular patrol.  Constable Henderson told Sergeant
    Wilkinson that: OPP officers were following a Leamington Yellow taxi that had
    left Windsor and was heading to Leamington; Marlon Richards was in the taxi;
    and there were reasonable and probable grounds to believe that Marlon Richards
    was in possession of approximately seven grams of crack cocaine.  Constable
    Henderson asked Sergeant Wilkinson to arrange to have the taxi stopped and the
    appellant arrested.

[12]

At
    5:40 a.m. Sergeant Wilkinson spoke with Constables Hutchinson and Scanlan of
    the Leamington Police, who were in a marked police car.  He gave those officers
    that same information which Constable Henderson had provided to him, including
    that there were reasonable and probable grounds to arrest the appellant for
    possession of a controlled substance.  Sergeant Wilkinson instructed Constables
    Hutchinson and Scanlan to position themselves on a specific spot on highway 3
    near Leamington so that they could intercept the taxi.  He told the officers
    that they were to conduct a traffic stop of the taxi when it came into their
    area.

[13]

Constable
    Hutchison was also advised that the appellant was on a recognizance that
    included a condition preventing him from possessing any cell phones or electronic
    devices.

[14]

Constables
    Hutchison and Scanlan then pulled over the taxi, as instructed.  Constable
    Hutchison saw three people in the taxi  the driver, a female in the front
    passenger seat, and the appellant, who was sleeping in the back seat, using a
    backpack as a pillow for his head.

[15]

Constable
    Hutchison spoke to the taxi driver, who said that he had picked up his
    passengers in Windsor.  Constable Hutchison recognized the female passenger as
    Sherry Smith.  In his policing capacity, he had previously been involved in a
    number of incidents with Ms. Smith.  Constable Hutchinson described Ms. Smith
    as being heavily involved in the Leamington drug scene.

[16]

Constable
    Hutchison opened the taxis rear sliding door and began a conversation with the
    appellant.  The appellant identified himself as Marlon Richards.  Constable
    Hutchison immediately noticed a fairly large bulge in the left pocket of the
    appellants jacket, which he believed could be a weapon.  He patted the outside
    of the jacket pocket, felt something hard and asked the appellant what do you
    have in your pocket here?  The appellant reached into his pocket and pulled
    out three cellphones.

[17]

Constable
    Hutchison then arrested the appellant for breach of recognizance.  He escorted
    the appellant from the taxi to his police cruiser, where he conducted a brief
    pat-down search before placing the appellant in the back of the cruiser.  No
    drugs were seized during that search.

[18]

Sergeant
    Wilkinson arrived at the scene shortly after the taxi was pulled over and the
    appellant had been arrested.  There is some confusion as to whether Sergeant
    Wilkinson understood that the appellant had been arrested only for breach of
    recognizance and not also for possession of a controlled substance.  In any
    event, Sergeant Wilkinson contacted Constable Henderson to bring him up to date
    and Constable Henderson reiterated that he continued to have reasonable and
    probable grounds to believe that the appellant was in possession of a
    controlled substance.

[19]

Sergeant
    Wilkinson seized the backpack from the rear seat of the taxi.  At that time,
    Ms. Smith claimed the backpack belonged to her.  She was placed under arrest
    for possession of a controlled substance.  Constable Boucher, a Leamington
    police officer, took Ms. Smith and the backpack to the police station.

[20]

Leamington
    police officers searched the taxi but found no drugs.

[21]

At
    the police station, Constable Hutchison began processing the appellant whom, it
    will be recalled, had at that time been arrested only for breach of recognizance.

[22]

Sergeant
    Wilkinson and Constable Boucher were with Ms. Smith in another area of the
    police station.  Ms. Smith now claimed that the backpack did not belong to her
    and that she did not know who owned it.  Sergeant Wilkinson made the decision
    that the backpack should be searched and instructed Constable Boucher to search
    it for drugs.

[23]

In
    Sergeant Wilkinsons presence, Constable Boucher searched the backpack and
    found 28.5 grams of crack cocaine hidden inside a pair of rolled-up tube
    socks.  He also found a number of the appellants documents and items of mens
    clothing.

[24]

Constable
    Hutchison then re-arrested the appellant for possession of a controlled
    substance for the purpose of trafficking.

[25]

At
    trial, the appellant argued that his rights under ss. 7, 8 and 9 of the
Charter
had been infringed and that the cell phones and drugs should be excluded
    pursuant to s. 24(2).

[26]

The
    trial judge disagreed.  He found that there had been no breaches of the
    appellants
Charter
rights and, if there had been, the evidence should
    not be excluded under s. 24(2).



THE ISSUES

[27]

Constable
    Hutchisons testimony on the
Charter
application is central to this
    appeal.  In his testimony, Constable Hutchison said that, during the initial
    traffic stop, despite the information he had received from Sergeant Wilkinson
    about the appellant, he wanted a little more before he arrested the appellant
    for possession of a controlled substance.  He testified that when he spoke with
    the appellant after pulling over the taxi, he intended to gather[] [his] own
    grounds for arrest.

[28]

Based
    on this testimony, the appellant maintains that, during the traffic stop,
    Constable Hutchison did not have subjective grounds to arrest the appellant and
    the trial judge failed to properly take this into consideration in his
    ruling.

[29]

Specifically,
    the appellant submits that the trial judge erred in:

1. failing to find that his ss. 8 and 9
Charter
rights
    were breached when the taxi in which he was a passenger was stopped and he was
    searched;

2. failing to find that his s. 8 rights were breached when his
    backpack was searched at the police station; and

3. finding that if his
Charter
rights had been breached,
    the evidence should not be excluded pursuant to s. 24(2) of the
Charter
.

ANALYSIS

1.

The
    Traffic Stop and Pat-down Search

[30]

I
    see nothing in this ground of appeal.

The Traffic Stop

[31]

Even
    if Constable Hutchison did not subjectively believe he had reasonable grounds
    to arrest the appellant for possession of a controlled substance, he had a
    lawful basis to conduct an investigative detention.

[32]

In
R. v. Mann
, 2004 SCC 52, [2004] 3 S.C.R. 59, at para. 34, the Supreme
    Court stated that an investigative detention must be premised on reasonable
    grounds.  On an objective view of the totality of the circumstances, the
    officer must have a reasonable suspicion that the particular individual is
    implicated in the criminal activity under investigation and that the detention
    is necessary:
Mann
, at paras. 34, 45.

[33]

There
    is no question that Constable Hutchison reasonably suspected that the appellant
    was involved in cocaine trafficking.  Sergeant Wilkinson had reasonable grounds
    to believe that the appellant had controlled substances with him.  Constable
    Hutchison conducted the investigative detention based on the direction and
    information that Sergeant Wilkinson had given him.  He was entitled to rely on
    that information and direction:
R. v. DeBot
(1986), 30 C.C.C. (3d)
    207, at p. 221 (Ont. C.A.), affd [1989] 2 S.C.R. 1140.  That information
    clearly implicated the appellant in the criminal activity under investigation,
    namely, possession for the purpose of trafficking in cocaine.

The Pat-down Search

[34]

A
    police officer has the power to conduct a safety search incident to an
    investigative detention when the officer believes, on reasonable grounds, that
    his or her safety, or the safety of others, is at risk and that, as a result,
    it is necessary to conduct a search:
Mann
, at para. 45.  The search must
    also be carried out in a reasonable manner:
Mann
, at para. 45.  These
    conditions were met in the present case.

[35]

First,
    when Constable Hutchison patted down the appellants jacket, did he have
    reasonable grounds to believe that his safety was at risk?  The trial judge
    found that he did and I see no basis for interfering with that finding.

[36]

When
    Constable Hutchison opened the taxi door to speak with the appellant, he saw a
    fairly large bulge in the appellants jacket pocket.  He was close to the
    appellant on a dark and deserted rural highway at about 6:00 a.m.  He had been
    told by his instructing supervisor that there were reasonable and probable
    grounds to arrest the appellant for possession of crack cocaine, and as a
    police officer, he knew it is common for drug traffickers to carry weapons.  It
    was entirely reasonable for Constable Hutchison to be concerned that the bulge
    in the appellants pocket might be caused by a weapon.  As Constable Hutchison
    testified, he was concerned about his safety.

[37]

Second,
    was the pat-down search conducted in a reasonable manner?  Constable Hutchison briefly
    patted down the outside of the appellants jacket in the area of the bulging
    pocket.  He did not dig into the appellants pocket nor did he ask the
    appellant to empty his pockets.  The pat-down was brief, restrained and limited
    to the one specific area of concern.  There is nothing to the appellants
    suggestion that it was a pretext search, a suggestion that the trial judge
    properly rejected.

[38]

As
    a safety search incident to detention, the pat-down search of the appellants
    jacket pocket did not violate his s. 8 rights.

2.

The
    Search of the Backpack

[39]

It
    will be recalled that following the pat-down search, Constable Hutchison
    arrested the appellant for breach of recognizance.  When the appellant was taken
    to the police station, he had not yet been arrested for any drug offences.  It
    will further be recalled that the police searched the backpack before the
    appellant was arrested for possession of a controlled substance.

[40]

Nonetheless,
    in my view, the police conducted a lawful search of the backpack.

[41]

A
    search conducted prior to arrest will nonetheless be incidental to that arrest
    if: (1) prior to the search, the police had reasonable and probable grounds for
    the arrest; and (2) the arrest occurs quickly after the search:
DeBot
,
    at pp. 223-25 (Ont. C.A.);
R. v. Polashek

(1999), 134 C.C.C.
    (3d) 187 (Ont. C.A.), at para. 21;
R. v. Grant and Campbell
, 2015 ONSC
    1646, [2015] O.J. No. 1229, at paras. 87-88. Both conditions are met in this
    case.

There were Reasonable and Probable Grounds
    to Arrest the Appellant for Drugs Prior to the Backpack Search

[42]

When
    Sergeant Wilkinson made the decision that the backpack should be searched for
    drugs and instructed Constable Boucher to perform the search, he had reasonable
    and probable grounds to arrest the appellant for possession of a controlled
    substance.  The grounds for arrest did not arise from the discovery of the
    drugs in the backpack.  It came from the sufficiently compelling and credible
    information that he had been given by Constable Henderson.  Thus, he had
    reasonable grounds to arrest for possession before the search.

[43]

In
    determining whether information provided by a tipster constitutes reasonable
    grounds for an arrest, the court considers the totality of the circumstances:
R. v. Lewis
(1998), 38 O.R. (3d) 540 (C.A.), at p. 546.  Relevant
    factors include the reliability of the tipster as a source of information for
    the police, the source of the tipsters information, and the extent to which
    the police are able to confirm the information before the arrest:
Lewis
,
    at pp. 546-47.

[44]

Constable
    Hendersons information began with the receipt of detailed, compelling
    information from a reliable CI.  The CI told Constable Henderson that the
    appellant would arrive on a Greyhound bus from Toronto, in the Windsor bus
    station at about 5:00 a.m. on February 25, 2010, with a quantity of crack
    cocaine and that a Leamington Yellow taxi would be waiting for the appellant to
    take him to Leamington, where he lived.

[45]

Constable
    Henderson testified that the CI had never provided false information. The CI
    had frequently given him information about drugs and firearms over the two-year
    period leading up to the events in question.  On two occasions, firearms were
    seized and arrests made as a result of information from the CI.  The CI did
    have a criminal record and provided the information for financial compensation.
     Constable Henderson testified that the CI had first-hand knowledge of the
    information provided.

[46]

Furthermore,
    as on many prior occasions, Constable Henderson was able to verify material
    aspects of the information provided by the CI.  In this case, Constable Henderson
    corroborated the following information he had received from the CI:
[1]



Information
          received from the Confidential Informant

Corroboration



The CI
          provided Constable Henderson with the nickname and description of a man who
          was selling cocaine in Leamington.  The CI described the man as a short
          Jamaican.

Constable
          Henderson contacted the Windsor Police, who recognized the nickname he had
          been given from the CI. The Windsor Police identified the person as Marlon
          Richards, the appellant. Constable Henderson then obtained a photograph of
          Marlon Richards and other information, including his date of birth.

Constable
          Henderson showed the photograph to the Cl who confirmed that Marlon Richards
          was the man who had been selling cocaine in Leamington.



On
          February 24, 2010, the Cl told Constable Henderson that the appellant was
          going to travel to Toronto to pick up crack cocaine and would return to
          Windsor by Greyhound bus the following day around 5 a.m.

Constable Henderson
          reviewed the Greyhound bus schedule and confirmed that a Greyhound bus
was scheduled to leave Toronto and arrive in Windsor about 5:00
          a.m. on February 25, 2010.

Constable
          Henderson arrived at the Windsor bus depot at 4:45 a.m. on February 25,
          2010.  He saw a Greyhound bus from Toronto arrive at the Windsor depot at
          5:24 a.m.



The CI
          told Constable Henderson that a Yellow Taxi Cab Company taxi from Leamington
          would be waiting for Marlon Richards arrival at the Windsor bus station.

When Constable
          Henderson arrived at the Windsor bus depot, he immediately noticed a
          Leamington Yellow Taxi Cab Company taxi parked in the parking lot next to the
          bus depot.  The taxi's engine was running and its lights were on.



The CI
          told Constable Henderson that after Marlon Richards bus arrived at the
          Windsor bus depot, he would take the Leamington Yellow Taxi Cab Company taxi
          that had been waiting for him from Windsor to Leamington.

At approximately
          5:24 a.m., Constable Henderson saw a person he believed to be Marlon Richards
          leave the bus at the Windsor bus depot, walk towards the Leamington Yellow
          Taxi Cab and enter it. The police followed the taxi as it drove to
          Leamington.

Constable
          Henderson could not see the mans face as he walked towards the taxi because he
          had a hoodie pulled up over his head. Constable Henderson believed that this
          person was Marlon Richards because he exited the bus and walked towards the
          waiting Yellow taxi, he was a short man and because there were not many
          people on the bus.



The Arrest for
    Drugs was Made Shortly After the Search

[47]

There
    is no contest in respect of the second requirement that the arrest must be made
    shortly after the search.  The appellant was in the police station when the
    backpack was searched.   He was arrested on the drug charges shortly after the
    police discovered the drugs in the backpack.

3.

Section
    24(2)

[48]

Having
    found that there were no breaches of the appellants ss. 8 and 9
Charter

rights, it is unnecessary to address this ground of appeal.

[49]

Nonetheless,
    I would note that as the appellant did not allege a breach of his s. 10 rights
    at trial, it is inappropriate for him to seek to rely on those alleged
    breaches, on appeal, as a factor for consideration under s. 24(2).  New issues that
    significantly expand or alter the landscape of the litigation should not be
    raised for the first time on appeal, absent exceptional circumstances:
Perez
    (Litigation Guardian of) v. Salvation Army in Canada

(1998), 42
    O.R. (3d) 229 (C.A.), at p. 233.  The alleged s. 10 violation cannot be determined
    without a proper factual record.  Furthermore, it would be unfair to the Crown
    to hear the s. 10 argument for the first time on appeal, as it did not have the
    opportunity to lay an evidentiary foundation at trial to rebut the allegation.

DISPOSITION

[50]

Accordingly,
    I would dismiss the appeal.

Released: May 15, 2015 (E.E.G.)

E.E. Gillese
    J.A.

I agree. M. Tulloch J.A.

I agree. P. Lauwers J.A.





[1]
This is a modified version of the chart contained at pages 23-24 of the Crowns
    factum.


